DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “and a resistor pattern disposed on the peripheral source structure, wherein the resistor pattern is disposed at substantially the same 1olevel as a lowermost insulating pattern of the first stack” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
LEE (US 2019/0252386 A1, Fig. 18) discloses, a first stack (SS4) including 5insulating patterns and conductive patterns that are alternately stacked with each other; and a resistor pattern (LML) but fails to disclose, a cell source structure; a peripheral source structure and the resistor pattern disposed on the peripheral source structure, wherein the resistor pattern is disposed at substantially the same 1olevel as a lowermost insulating pattern of the first stack.  The other cited arts alone or in combination fail to cure deficiencies of LEE.
With respect to claim 15, the prior art made of record does not disclose or suggest either alone or in combination “…a resistor pattern on the peripheral source structure; and a second contact passing through the peripheral source structure to electrically connect the peripheral transistor and the resistor pattern to each other” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
LEE (US 2019/0252386 A1, Fig. 18) discloses, a peripheral transistor; 10an insulating film (ILD1) covering the peripheral transistor; a first stack and including insulating patterns and conductive patterns that are alternately stacked 15with each other; a resistor pattern (LML); and a second contact (LCNT)  but fails to disclose, a cell source structure and a peripheral source structure on the insulating film (ILD1); the first stack disposed on the cell source structure; the resistor pattern (LML) is on  the peripheral source structure and the second contact passing through the peripheral source structure to electrically connect the peripheral transistor and the resistor pattern to each other. The other cited arts alone or in combination fail to cure deficiencies of LEE.
Claims 2-12 are allowed being dependent on claim 1.
Claims 14-20 are allowed being dependent on claim 13.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813          
                                                                                                                                                                                                   /SHAHED AHMED/Primary Examiner, Art Unit 2813